IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,163-01


                      EX PARTE PEDRO CHAVEZ VASQUEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 39736-01-B IN THE 181ST DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.

                                              OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to twenty years’ imprisonment. He did not appeal his conviction.

        Applicant contends that the trial court considered medical records from an unrelated victim,

that were inadvertently placed in his file, to impose a twenty year sentence on Applicant. The trial

court has entered findings of fact and conclusions of law that the medical records had no relevance

to Applicant and were improperly considered by the trial court. The trial court also finds the court
                                                                                                  2

assessed a greater amount of time than the court would have assessed absent the medical records.

The trial court finds that the use of the medical records in sentencing Applicant constituted a due

process violation. We agree.

       Relief is granted. The judgment in Cause No. 39736-01-B in the 181st District Court of

Potter County is set aside, and Applicant is remanded to the trial court to answer the motion to

proceed with adjudication of guilt on the original charge.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 26, 2014
Do Not Publish